DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8-11, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben-Gigi (U.S. 2006/0284358).
1.    A clamp mountable on a comer of a bin to secure a bag to the bin, the clamp comprising:
a top portion (the left member 16 in combination with base of 30) comprising:
a first inner clamp member (36 on member 30); and
a second inner clamp member (other 36 on member 30) arranged at an angle relative to the first inner clamp member, wherein the first and second inner clamp members extend downward from a bottom surface of the top portion (see Figs. 2 and 3) and are configured to be located on adjacent inner walls of the bin (see Fig. 1); and 

a first outer clamp member (32 on member 28); and
a second outer clamp member (the other 32 on member 28) arranged at an angle relative to the first outer clamp member, wherein the first and second outer clamp members extend downward from a bottom surface of the bottom portion (see Figs. 2 and 3); 
wherein the first and second inner clamp members are aligned with the first and second outer clamp members, respectively (see para [0014-0015]), to pinch a wall of the bin.
2.    The clamp of claim 1, wherein at least one of the first inner clamp member, second inner clamp member, first outer clamp member, and second outer clamp member comprises a grip (see para [0016] disclosing jaw pads) configured to engage and hold the bag against the bin.
3.    The clamp of claim 2, wherein the grip is a cutout member that projects outward from a surface of the at least one of the first inner clamp member, second inner clamp member, first outer clamp member, and second outer clamp member (see para [0016] disclosing jaw pads).
5.    The clamp of claim 2, wherein the top portion further comprises a tongue (38) extending downward from the bottom surface of the top portion and positioned between first and second inner clamp members to fit an inner corner of the bin at the intersection of the adjacent walls.
6.    The clamp of claim 5, wherein the tongue has a substantially “V” or “U” shape (see Fig. 1) configured to press against each of the adjoining walls at the inner corner of the bin.
8.    The clamp of claim 2, wherein the top portion further comprises one or more guides (ridged members on outer peripheral of 16) that extend upward from a top surface of the top portion.
9.    The clamp of claim 8, wherein the one or more guides are angled to slope toward the top surface of the top portion (see Figs. 1-3) and an inside of the bin to direct a follower plate into the bin.

11.    The clamp of claim 2, wherein the top portion further comprises a void (void below members 36) through which a first flange (right and left triangular sections adjacent to 28) of the bottom portion extends and sized to allow movement of the first flange within the void as the clamp is tightened and loosened.
17.    A clamp mountable on a comer of a bin to secure a bag to the bin, wherein the comer of the bin has adjacent walls separating an interior of the bin from an exterior of the bin and a lip over which the bag is disposed, the clamp comprising:
an inner clamp portion (right 12/14) to engage inner sides of the adjacent walls of the bin;
an outer clamp portion (left 12/14) to engage outer sides of the adjacent walls of the bin, wherein the outer clamp portion is slideably engaged with the inner clamp portion (see para [0014-0015]); and
a rod (22) disposed through the inner clamp portion and the outer clamp portion and configured to move the outer clamp portion relative to the inner clamp portion to pinch the adjacent walls of the bin and the bag between the inner clamp portion and the outer clamp portion; wherein the clamp is configured to extend over the lip of the bin and predominantly outward to an exterior of the bin (see para [0014-0015]).
18.    The clamp of claim 17, wherein the outer clamp portion comprises a first flange (right or left flange of 16 that defines void for block 20) through which the rod is disposed and wherein the inner clamp portion comprises second and third flanges (right and left flange of 16 that defines void for block 
19.    The clamp of claim 18, wherein the each of the inner and outer clamp portions comprises a grip (see para [0016] disclosing jaw pads) configured to engage and hold a bag against the inner and outer sides of the adjacent walls.
20.    The clamp of claim 19, wherein the inner clamp portion comprises one or more guides (ridges on 16) that extend upward from the inner clamp portion at an angle to guide a follower plate into the bin.
Claim(s) 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thornburg (U.S. Patent No. 2,498,725, as cited by Applicant).
As for Claim 15, Thornburg method of securing a bag to a bin for a bin evacuation process, the method comprising:
mounting a clamp on a corner of the bin such that first and second inner clamp members (25) are positioned inside of the bin to engage inner sides of first and second adjacent walls (walls of A and B), respectively, and such that first and second outer clamp members (40) are positioned outside of the bin to engage outer sides of the first and second adjacent wall s(walls A and B see Figs, 1 and 2), respectively; and 
rotating a rod (14) to pinch the first wall of the bin between the first inner clamp member and the first outer clamp member (40) and to pinch the second wall of the bin between the second inner clamp member and the second outer clamp member (see Figs. 1, 2, and 4).
16.    The method of claim 15, wherein each of the first inner clamp member, second inner clamp member, first outer clamp member, and second outer clamp member comprises a grip (front faces of 25 and inner faces of 40) and wherein rotating the rod comprises engaging the bag with the grips and pressing the bag against the bin walls.


Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957.  The examiner can normally be reached on 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID M UPCHURCH/               Examiner, Art Unit 3677